DETAILED ACTION
This Office action is in response to the Amendment filed on 2 February 2022.  Claims 52-57 and 59-82 are pending in the application. Claims 52 and 78 are independent. 
This application is a continuation of application Serial No. 15/924,697, filed 03/19/2018, now U.S. Patent 11,088,066.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-57 and 59-82 are rejected under 35 U.S.C. 103 as being unpatentable over Oakes US PG Pub 20090125184 A1, of record; in view of Baier et al., US PG pub. 20180102601 A1, newly cited.
With respect to claim 52, Oakes discloses a substrate film (film 202, fig. 10-13) having a first side and an opposite second side, said substrate film (film 202, fig. 10-13) comprising electrically substantially insulating material (material of 210 or 310 ¶0148 polymeric and ceramic materials), a circuit design (206, fig. 11, 13; ¶0147) comprising a number of electrically conductive areas of electrically conductive material, optionally defining contact pads and/or elongated conductor traces (304, fig. 13), preferably printed by printed electronics technology (¶0147; printed circuit board having conductive surface traces and connectors adapted to provide a predetermined connection pattern between connectors 204 and component(s) 206), on said first and/or second sides of the substrate film (film 202, fig. 10-13), a connector (204, 304 fig. 11 and 13) comprising a number of electrically conductive, optionally elongated, contact elements (204 and 304, fig. 11 and 13), said connector (204, 304 fig. 11 and 13) being positioned 
Baier discloses wherein at least one of the number of electrically conductive contact elements (80.sub.n, fig. 7) has a first end extending in parallel relation with the substrate film 40/44, fig. 7and in contact with the first side of the substrate film.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the conductive contact elements through the substrate and form parallel to the substrate since this can secure the connection of the conductive contact element to the substrate prevent the conductive contact element to disconnect. 
With respect to claim 53, Oakes discloses wherein the contact elements (204 and 304, fig. 11 and 13) of the connector (204, 304 fig. 11 and 13) are configured to implement electrical coupling between the 
With respect to claim 54, Oakes discloses wherein the connector (204, 304 fig. 11 and 13) is configured to electrically couple to the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) on said second side of or adjacent to the substrate film (film 202, fig. 10-13).  
With respect to claim 55, Oakes discloses wherein the substrate film (film 202, fig. 10-13) contains a recess or pocket shape accommodating at least a portion of the connector (204, 304 fig. 11 and 13) and having a through-hole at a bottom thereof, via which the connector (204, 304 fig. 11 and 13) extends through the substrate film (film 202, fig. 10-13), the recess or pocket shape accommodating preferably at least partially a portion of said number of electrically conductive contact elements (204 and 304, fig. 11 and 13) extending through the substrate film (film 202, fig. 10-13).  
With respect to claim 56, Oakes discloses wherein said circuit design (206, fig. 11, 13) further comprises: a number of electronic components, such as mounted and/or printed components (¶0147), at least electrically connected to one or more of the number of electrically conductive areas.  
With respect to claim 57, Oakes discloses wherein at least one of: the connector (204, 304 fig. 11 and 13) comprises: a preferably electrically insulating body member accommodating said number of electrically conductive contact elements (204 and 304, fig. 11 and 13), comprising a number of pins; or wherein the body member contacts at least said second side of the substrate film (film 202, fig. 10-13).  
With respect to claim 59, Oakes discloses wherein the body member extends through both said first and second sides of said substrate film (film 202, fig. 10-13).  
With respect to claim 60, Oakes discloses wherein the connector (204, 304 fig. 11 and 13) is substantially rigid and preferably comprises: one or more bent or angled contact elements (204 and 304, fig. 11 and 13) in said number of contact elements (204 and 304, fig. 11 and 13). Oakes does not disclose such that the at least one of the number of electrically conductive contact elements has a second end extending perpendicularly from the first end thereof. Baier discloses at least one of the number of electrically conductive contact elements 80, fig. 7 has a second end extending perpendicularly from the first Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the conductive contact elements through the substrate and form parallel to the substrate since this can secure the connection of the conductive contact element to the substrate prevent the conductive contact element to disconnect. 
With respect to claim 61, Oakes discloses wherein a plastic layer (layer 202, fig. 10-13) of said at least one plastic layer (layer 202, fig. 10-13) at least partially covering the connector (204, 304 fig. 11 and 13) is located on said first side of the substrate film (film 202, fig. 10-13), and a portion of the connector (204, 304 fig. 11 and 13) to contact the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) is located on said second side of the substrate film (film 202, fig. 10-13).  
With respect to claim 62, Oakes discloses wherein the connector (204, 304 fig. 11 and 13) defines a number of barbed protrusions entering into the said at least one plastic layer (layer 202, fig. 10-13), said protrusions being defined by the contact elements (204 and 304, fig. 11 and 13) of the connector (204, 304 fig. 11 and 13).  
With respect to claim 63, Oakes discloses wherein said substrate film (film 202, fig. 10-13) defines at least one pre-prepared through-hole configured to accommodate a portion of the connector (204, 304 fig. 11 and 13) extending to said first side of the film therethrough.  
With respect to claim 64, Oakes discloses wherein said substrate film (film 202, fig. 10-13) defines at least one, connector (204, 304 fig. 11 and 13) -created through-hole via which a portion of the connector (204, 304 fig. 11 and 13) has been configured to protrude from said second side to the opposite first side.  
With respect to claim 65, Oakes discloses wherein one or more dimensions of a surface area or cross-sectional area of the connector (204, 304 fig. 11 and 13) facing the substrate film (film 202, fig. 10-13) are larger than the diameter of the at least one through-hole so that the connector (204, 304 fig. 11 and 13) does not fully fit through said at least one through-hole.  
With respect to claim 67, Oakes discloses wherein at least one, elongated, contact element of said number of contact elements (204 and 304, fig. 11 and 13) of the connector (204, 304 fig. 11 and 13) 
With respect to claim 68, Oakes discloses comprising: a counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals) removably attached to the connector (204, 304 fig. 11 and 13), to enhance securing of the connector (204, 304 fig. 11 and 13) to the substrate film (film 202, fig. 10-13) on said first side of the substrate film (film 202, fig. 10-13) and/or to secure and guide the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) relative to the integral connector (204, 304 fig. 11 and 13) element.  
With respect to claim 70, Oakes discloses wherein the counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals) defines a surface area facing the substrate film (film 202, fig. 10-13), greater than an area defined by one or more through-holes of the substrate film (film 202, fig. 10-13) through which the connector (204, 304 fig. 11 and 13) extends.  
With respect to claim 71, Oakes discloses wherein the connector (204, 304 fig. 11 and 13) comprises a cavity at least partially filled with the at least one plastic layer (layer 202, fig. 10-13).  
With respect to claim 72, Oakes discloses wherein the substrate film (film 202, fig. 10-13) comprises:   at least one material selected from the group (¶0148; Polymers include thermoplastic material (¶0148)s including polystyrene, acrylonitrile butadiene styrene, polyamide, polypropylene, polyethylene, acetal, and polyvinyl chloride or PVC) consisting of: polymer, thermoplastic material (¶0148), electrically insulating material, PMMA (Polymethyl methacrylate), Poly Carbonate (PC), copolyester, copolyester resin, polyimide, a copolymer of Methyl Methacrylate and Styrene (MS resin), glass, Polyethylene Terephthalate (PET), carbon fiber, organic material, biomaterial, leather, wood, 
With respect to claim 73, Oakes discloses wherein the at least one plastic layer (layer 202, fig. 10-13; ¶0148) comprises: at least one material selected from the group consisting of: elastomeric resin, thermoset material, thermoplastic material (¶0148), PC, PMMA, ABS, PET, copolyester, copolyester resin, nylon (PA, polyamide), PP (polypropylene), TPU (thermoplastic polyurethane), polystyrene (GPPS), TPSiV (thermoplastic silicone vulcanizate), and MS resin.  
With respect to claim 74, Oakes discloses wherein the electrically conductive areas comprise: at least one material selected from the group consisting of: conductive ink, conductive nanoparticle ink, copper, steel, iron, tin, aluminium, silver, gold, platinum, conductive adhesive, carbon fibre, alloy, silver alloy, zinc, brass, solder, titanium, and any component thereof (¶0028;material such as solder).  
With respect to claim 76, Oakes discloses at least one feature, included in or at least electrically or otherwise operably connected to said circuit design (206, fig. 11, 13;¶0145 electronic assembly may be configured as a CEMS, or it may be configured as a sensor assembly which may include one or more transducers and switches as well as electronic components to digitize transducer signals and output data corresponding), selected from the group consisting of: electronic component, electromechanical component, electro-optical component, radiation-emitting component, light- emitting component, LED (light-emitting diode), OLED (organic LED), side-shooting LED or other light source, top-shooting LED or other light source, bottom-shooting LED or other light source, radiation detecting component, light-detecting component, photodiode, phototransistor, photovoltaic device, sensor, micromechanical component, switch, touch switch, touch panel, proximity switch, touch sensor, atmospheric sensor, temperature sensor, pressure sensor, moisture sensor, gas sensor, proximity sensor, capacitive switch, capacitive button, capacitive sensor, projected capacitive sensor or switch, single-electrode capacitive switch or sensor, multi- electrode capacitive switch or sensor, self-capacitance sensor, mutual capacitive sensor, inductive sensor, sensor electrode, micromechanical component, UI element, user input element, vibration element, sound producing element, communication element, transmitter, receiver, transceiver, antenna, infrared receiver or transmitter, wireless communication element, wireless tag, radio tag, tag 
With respect to claim 77, Oakes discloses a system comprising the integrated multilayer structure of claim 52 and a device comprising the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) to connect to the integrated multilayer structure via the connector (204, 304 fig. 11 and 13).  
With respect to claim 78, Oakes discloses obtaining a substrate film (film 202, fig. 10-13) for accommodating electronics, said substrate film (film 202, fig. 10-13) having opposing first and second sides;   providing, preferably at least in part by printed electronics technology (¶0147), a circuit design (206, fig. 11, 13) comprising a number of electrically conductive areas of electrically conductive material on said first and/or second sides of the substrate film (film 202, fig. 10-13); arranging an electrical connector (204, 304 fig. 11 and 13), said connector (204, 304 fig. 11 and 13) comprising a number of electrically conductive contact elements (204 and 304, fig. 11 and 13), at least partially to said second side of the substrate film (film 202, fig. 10-13) so that said number of electrical conductive elements extend through said substrate film (film 202, fig. 10-13) and said number of electrically conductive contact elements (204 and 304, fig. 11 and 13) connect to one or more of the conductive areas of the circuit design (206, fig. 11, 13) on said first side of the substrate film (film 202, fig. 10-13), the connector (204, 304 fig. 11 and 13) being further configured to electrically couple to an external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively, or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) responsive to mating the external connecting element (¶0146; compatible plug (not shown) may include a complementary notch. Alternatively or additionally, shroud portion 230 may include a notch adapted to receive a compatible protrusion extending from a compatible plug) with the electrical 
However, Oakes does not disclose wherein at least one of the number of electrically conductive contact elements 204 and 304 has a first end extending in parallel relation with the substrate film 202 and in contact with the first side of the substrate film, and a second end extending through and substantially perpendicular to the substrate film to connect with the external connecting element (¶0146; compatible plug).
Baier discloses at least one of the number of electrically conductive contact elements 80, fig. 7 has a first end (part of contact element 80 is parallel with the substrate 40/44) extending in parallel relation with the substrate film 40/44, fig. 7.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the conductive contact elements through the substrate and form parallel to the substrate since this can secure the connection of the conductive contact element to the substrate prevent the conductive contact element to disconnect. 
With respect to claim 79, Oakes discloses comprising: directing a portion of the electrical connector (204, 304 fig. 11 and 13), comprising a portion of one or more contact elements (204 and 304, fig. 11 and 13) thereof, through the material of the substrate film (film 202, fig. 10-13) to establish a number of through-holes therein.  
With respect to claim 80, Oakes discloses comprising: providing the substrate film (film 202, fig. 10-13) with a through-hole, through which the electrical connector (204, 304 fig. 11 and 13) is subsequently arranged so as to extend to both said first and second sides of the film.  
With respect to claim 81, Oakes discloses comprising at least one of:   forming, via thermoforming or cold forming, the substrate film (film 202, fig. 10-13) provided with at least part of the circuit design (206, fig. 11, 13) to shape it so as to at least locally exhibit a substantially three-dimensional target shape, 
With respect to claim 82, Oakes discloses comprising: attaching a counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals) to the electrical connector (204, 304 fig. 11 and 13), to enhance securing of the connector (204, 304 fig. 11 and 13) to the substrate film (film 202, fig. 10-13) and to secure and/or guide the external connector (204, 304 fig. 11 and 13) element relative to the electrical connector (204, 304 fig. 11 and 13) element.
With respect to claim 66, Oakes discloses wherein at least one of the contact elements (204 and 304, fig. 11 and 13), however, Oakes does not disclose the contact element is configured to exert compressive force, through spring force, on at least one electrically conductive area of the circuit design (206, fig. 11, 13).  
Pohl discloses using spring force and compressive force securing the contact elements with the substrate as shown in figure 1 and 2.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include using spring force and or compressive force securing the contact elements with the substrate since with the spring and clip can safeguarding without the device to fall apart.
With respect to claim 69, Oakes discloses wherein the counterpart element (¶0007;electronically and removably coupling the addressable assembly to the first control unit. The first control unit performs the function responsive to the second plurality of signals), however, Oakes does not disclose at least one springy member of electrically conductive material, contacting both at least one contact element of the connector (204, 304 fig. 11 and 13) and at least one conductive area of the substrate film (film 202, fig. 10-13) to enhance electrical coupling between the two.  

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include using spring force and or compressive force securing the contact elements with the substrate since with the spring and clip can safeguarding without the device to fall apart.
With respect to claim 75, Oakes discloses wherein said connector (204, 304 fig. 11 and 13) however Oakes did not discloses at least one feature selected from the group consisting of: pin header, crimped connector (204, 304 fig. 11 and 13), springy contact element, spring-loaded contact element, spring-loaded contact pin or slip, contact pad, contact area, contact pin, hole preferably with walls and/or bottom of conductive material, socket, female socket, male plug or socket, hybrid socket, pin socket, and spring pin socket.  
Pohl discloses using spring force and compressive force securing the contact elements with the substrate as shown in figure 1 and 2.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include using spring force and or compressive force securing the contact elements with the substrate since with the spring and crimped element can safeguarding without the device to fall apart.

Response to Arguments
Applicant’s arguments with respect to claims 52-57 and 59-82 have been considered but are moot in light of the new ground of rejection. Applicant has argued that the applied art, whether taken alone or in any proper combination, fails to disclose, teach, or suggest "at least one of the number of electrically conductive contact elements has a first end extending in parallel relation with the substrate film and in contact with the first side of the substrate film," as now recited in amended claims 52 and 78. 
However, the newly cited reference to Baier discloses at least one of the number of electrically conductive contact elements (80.sub.n, fig. 7) has a first end extending in parallel relation with the substrate film 40/44, fig. 7and in contact with the first side of the substrate film, as shown in Fig. 7. Hence, the amended claims are not patentable over Oakes in view of Baier et al., as applied herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822





/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822